Case 3:15-cv-00164-HES-MCR Document 199 Filed 12/01/20 Page 1 of 4 PageID 6463




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


 AATRIX SOFTWARE, INC.,

               Plaintiff,

 v.                                                     Case No. 3:15-cv-164-J-20MCR

 GREEN SHADES SOFTWARE, INC.,

           Defendant.
 ________________________________/

                                          ORDER

        THIS CAUSE is before the Court on Plaintiff’s Unopposed Motion to File

 Under Seal Pursuant to Protective Order (“Motion”) (Doc. 198). Plaintiff asserts

 that Defendant does not oppose the Motion. (Id. at 5.) Upon consideration, the

 Motion is due to be granted.

        Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, Local Rule

 1.09(b)1, and the Parties’ Amended Protective Order (see Docs. 16 & 17),

 Plaintiff moves the Court for entry of an order sealing the following documents:




        1 Local Rule 1.09(b) of the Local Rules for the Middle District of Florida permits a
 paper to be filed under seal if the moving party provides:
        (i) a citation to the statute, rule, or order authorizing the seal; (ii) an
        identification and description of each item submitted for sealing; (iii) a
        statement of the proposed duration of the seal; and (iv) a statement
        establishing that the items submitted for sealing are within the identified
        statute, rule, or order the movant cites as authorizing the seal.
 M.D. Fla. L.R. 1.09(b).
Case 3:15-cv-00164-HES-MCR Document 199 Filed 12/01/20 Page 2 of 4 PageID 6464




 (1) Plaintiff Aatrix Software Inc.’s Motion to Compel Access to and Production of

 Underlying Data and Information Relied Upon by Defendant’s Expert Michele

 Riley (Doc. 195 (redacted version)) with accompanying Exhibits A through L; and

 (2) the Declaration of Donald A. Gorowsky (Doc. 196 (redacted version)) with

 accompanying Exhibits 1 and 2. (Doc. 198 at 1.) Plaintiff requests that the

 confidential materials remain under seal for the pendency of this case or for one

 (1) year. (Id. at 3, 5.)

        While the public has “a common-law right to inspect and copy judicial

 records and public documents,” In re Alexander Grant & Co. Litig., 820 F.2d 352,

 355 (11th Cir. 1987) (per curiam), materials filed with discovery motions are not

 subject to the common law right of access, Chicago Tribune Co. v.

 Bridgestone/Firestone, Inc., 263 F.3d 1304, 1312 (11th Cir. 2001) (per curiam).

 Instead, they are “evaluated under the good cause standard of Federal Rule of

 Civil Procedure 26(c)[,] . . . [which] requires the court to: (1) determine whether

 the parties have presented valid grounds for sealing; and (2) balance the public’s

 interest in access against the parties’ interest in confidentiality.” Joao Bock

 Transaction Sys., LLC v. Fid. Nat. Info. Servs., Inc., No. 3:13-cv-223-J-32JRK,

 2014 WL 279656, at *1 (M.D. Fla. Jan. 24, 2014) (internal citations and

 quotations omitted). Although “a stipulated protective order may provide that

 documents designated confidential are presumptively protected, a party’s calling

 a document confidential pursuant to a protective order ‘does not make it so’ when

 it comes to filing the document with the court.” Id. (citing Estate of Martin Luther

                                           2
Case 3:15-cv-00164-HES-MCR Document 199 Filed 12/01/20 Page 3 of 4 PageID 6465




 King, Jr., Inc. v. CBS, Inc., 184 F. Supp. 2d 1353, 1362 (N.D. Ga. 2002)).

 “[C]onsensual protective orders merely delay the inevitable moment when the

 court will be called upon to determine whether Rule 26(c) protection is deserved,

 a decision ultimately rooted in whether the proponent demonstrates ‘good

 cause.’” Joao Bock Transaction Sys., 2014 WL 279656, at *1. Moreover, even

 in the absence of a challenge, the court, as “the primary representative of the

 public interest in the judicial process,” is bound by duty “to review any request to

 seal the record (or part of it) [and] may not rubber stamp a stipulation to seal the

 record.” Estate of Martin Luther King, Jr., 184 F. Supp. 2d at 1363.

       As Plaintiff has satisfied each of the above listed requirements, the Court

 finds good cause for granting the Motion. Plaintiff’s Motion to Compel and

 corresponding exhibits, including the Declaration of Donald A. Gorowsky and the

 exhibits thereto, contain “Defendant’s business and accounting data and other

 confidential deposition testimony of Defendant’s employees and damages expert

 that the parties have designated as ‘Confidential-Attorneys’ Eyes Only.’” (Doc.

 198 at 1.) Furthermore, means other than sealing are inadequate to preserve the

 Parties’ interest in maintaining the confidentiality of this non-public information.

 See, e.g., Patent Asset Licensing, LLC v. Bright House Networks, LLC, Case No.

 3:15-cv-742-J-32MCR, 2016 WL 2991057, *2 (M.D. Fla. May 24, 2016)

 (permitting a party to file confidential business information under seal); Bastian v.

 United Servs. Auto. Assoc., Case No 3:13-cv-1454-J-32MCR, 2014 WL 6908430

 (M.D. Fla. Dec. 8, 2014) (same).

                                            3
Case 3:15-cv-00164-HES-MCR Document 199 Filed 12/01/20 Page 4 of 4 PageID 6466




       Accordingly, it is ORDERED:

       The Motion (Doc. 198) is GRANTED. If Plaintiff has not already done so,

 it shall hand deliver or mail the confidential documents to the Clerk’s Office. The

 Clerk shall file under seal the unredacted versions of the following documents:

 (1) Plaintiff Aatrix Software Inc.’s Motion to Compel Access to and Production of

 Underlying Data and Information Relied Upon by Defendant’s Expert Michele

 Riley with accompanying Exhibits A through L; and (2) the Declaration of Donald

 A. Gorowsky with accompanying Exhibits 1 and 2. These documents shall

 remain sealed until final judgment. Upon such an occurrence, or beforehand if

 deemed necessary by the parties, the parties shall move to have these

 documents returned, or to otherwise unseal them.

       DONE and ORDERED in Jacksonville, Florida on December 1, 2020.




 Copies to:

 Counsel of Record




                                          4
